DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Para 14, “disposed in downstream” should read “disposed downstream”
Pg. 6, paragraph 36: “device 100 heat” should read “device 100 for heat”
Pg. 8, paragraph 47: “flow path and heat” should read “flow path for heat”
Pg. 17, paragraph 108: “in the cooling” should be “in the cooling operation”
Pg. 20, paragraph 128: “a driving of single compressor” should read “the driving of a single compressor”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 7 recites “a liquid refrigerant header” in line 1 and in line 5. It is unclear to the examiner if one or two liquid refrigerant headers are being claimed. If only one liquid refrigerant header is being claimed, the examiner recommends changing the recitation in line 5 from “a liquid refrigerant header” to “the liquid refrigerant header”. For examination purposes, the examiner will interpret claim 7 to claim only one liquid refrigerant header. 
Claim 8 recites the limitation "the liquid pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for the term “the liquid refrigerant pipe”. Consistent terminology should be used throughout the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2010107152), hereinafter Tanaka in view of Bae et al. (US 20160238290), hereinafter Bae and Cong et al. (CN 205316557), hereinafter Cong.
Regarding claim 1, Tanaka discloses an air conditioner (Fig. 1, paragraph 9), comprising: 
an outdoor unit (Fig. 1, outdoor unit 1) having a compressor (Fig. 1, compressor 4) configured to compress a refrigerant and an outdoor heat exchanger (Fig. 1, outdoor heat exchanger 7) configured for heat exchange between the refrigerant and outside air (the compressor 4 and outdoor heat exchanger 7 of Tanaka have the same structure as the claimed compressor and outdoor heat exchanger and are capable of functioning in the claimed manner); and 
a ventilator device (Fig. 1, ventilation unit 3) connected to the outdoor unit through a liquid refrigerant pipe (see annotated Fig. 1 of Tanaka below, liquid refrigerant line A, paragraph 18, the liquid refrigerant separated by the gas-liquid separator 6 (the state at the point 2b in FIG. 2) flows through the bypass circuit 10), a high-pressure refrigerant pipe (see annotated figure 1 of Tanaka below, high pressure refrigerant line B; paragraph 16, in the gas-liquid separator 6, the refrigerant is separated into a saturated gas refrigerant (state 2a in FIG. 2) and a saturated liquid refrigerant (state 2b in FIG. 2), and the gas refrigerant then flows out of the ventilation unit 3), and configured to supply the outside air to an indoor space, and discharge indoor air to an outside (Fig. 1, paragraph 19, Next, the operation of intake and exhaust in the ventilation unit 3 will be described. The intake air (OA) from the outdoor to the indoor first passes through the desiccant rotor 16, and adsorbs moisture at that time, dehumidifies and rises in temperature by adsorption heat, and becomes high-temperature and low-humidity air. Thereafter, it is cooled by the cooling heat exchanger 12 to become low-temperature and low-humidity air, which is supplied indoors (SA). Exhaust air (RA) from the room to the outside is heated from the low temperature and low humidity state by the heating heat exchanger 5 and becomes a high temperature and low humidity state. Thereafter, it flows into the desiccant rotor 16 to regenerate and desorb the adsorbed moisture of the desiccant rotor 16. At that time, desorption heat is taken away, the temperature is slightly lowered, and after being in a high temperature and high humidity state, it is exhausted (EA)).
	Tanaka does not disclose a low-pressure refrigerant pipe.
	However, Bae in the same field of endeavor teaches, a low-pressure refrigerant pipe (Fig. 3, low pressure gas pipe 64).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner of Tanaka with the low-pressure refrigerant pipe of Bae. One of ordinary skill in the art would have been motivated to make this modification to allow for communication between the low-pressure refrigerant and the heat exchangers (Bae, pg. 4, paragraph 72).
 	Tanaka further discloses wherein the ventilator comprises: 
a case (See annotated Fig. 1 of Tanaka below, case C) having a supply flow path (Fig. 1, intake air passage 21), through which the outside air (Fig. 1, outdoor air OA) is supplied to the indoor space (Fig. 1, indoor region A), and a discharge flow path (Fig. 1, exhaust air passage 22) through which the indoor air (Fig. 1, indoor air RA) is discharged to an outside (Fig. 1, outside EA),
a main heat exchanger (Fig. 1, cooling heat exchanger 12) disposed in the supply flow path (Fig. 1 shows cooling heat exchanger 12 disposed in intake air passage 21), and configured to exchange heat between air flowing in the supply flow path and the refrigerant (the cooling heat exchanger 12 of Tanaka has the same structure as the claimed main heat exchanger and is capable of functioning in the manner claimed);
a recovery heat exchanger (Fig. 1, heating heat exchanger 5) disposed in the discharge flow path (Fig. 1 shows heating heat exchanger 5 disposed in intake air passage 22), and configured to exchange heat between air flowing in the discharge flow path and the refrigerant (the heating heat exchanger 5 of Tanaka has the same structure as the claimed recovery heat exchanger and is capable of functioning in the manner claimed).
Tanaka does not disclose a refrigerant distributor connected to the liquid refrigerant pipe, the high-pressure refrigerant pipe, and the low-pressure refrigerant pipe, the refrigerant distributor being configured to supply the refrigerant from the outdoor unit to each of the main heat exchanger and the recovery heat exchanger, and discharge the refrigerant from each of the main heat exchanger and the recovery heat exchanger to the outdoor unit.
However, Bae in the same field of endeavor teaches a refrigerant distributor (Fig. 3, distributor) connected to the liquid refrigerant pipe (Fig. 3, liquid line 66), the high-pressure refrigerant pipe (Fig. 3, high pressure gas pipe 62), and the low-pressure refrigerant pipe (Fig. 3, low pressure gas pipe 64), the refrigerant distributor being configured to supply the refrigerant from the outdoor unit to each of the main heat exchanger and the recovery heat exchanger, and discharge the refrigerant from each of the main heat exchanger and the recovery heat exchanger to the outdoor unit (the distributor 20 of Bae has the same structure as the claimed refrigerant distributor and is capable of functioning in the manner claimed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner of Tanaka with the refrigerant distributor of Bae. One of ordinary skill in the art would have been motivated to make this modification to distribute the refrigerant such that each of the plurality of indoor units perform the cooling or heating operation at the same time (Bae, pg. 2 paragraph 26).  
Tanaka as modified by Bae does not disclose a re-heat heat exchanger disposed in the supply flow path, connected to the high- pressure refrigerant pipe, and configured to heat air flowing through the supply flow path.
However, Cong in the same field of endeavor teaches a re-heat heat exchanger (Fig. 2, coil heat exchanger 22) disposed in the supply flow path (the annotated Fig. 2 of Cong below shows coil heat exchanger disposed in the supply flow path A), connected to the high-pressure refrigerant pipe, and configured to heat air flowing through the supply flow path (paragraph 34, fresh air can be pre-heated by the heat exchanger coils to avoid frost phenomenon). Further, the air conditioner of Tanaka being modified with the refrigerant distributor of Bae would allow for the connection of the coil heat exchanger 2 of Cong with the high-pressure gas line 62 of Bae. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner of Tanaka as modified by Bae with the re-heat heat exchanger of Cong. One of ordinary skill in the art would have been motivated to make this modification because fresh air can be heated by the heat exchanger coils to avoid frost risks, and enhance usability (Cong, paragraph 26).
Tanaka as modified by Bae further discloses wherein a liquid pipe control valve (Bae, Fig. 3 liquid line service valve 67) is disposed in the liquid refrigerant pipe (Fig. 3 of Bae shows the liquid pipe control valve disposed on the liquid line 66) and configured to control an amount of refrigerant supplied from the outdoor unit to the refrigerant distributor (Bae, pg. 3, paragraph 48, liquid line service valve 67 is provided for adjusting the opening degree or opening and closing the liquid line 66). Further, the recitation “a liquid pipe control valve is disposed in the liquid refrigerant pipe” is a result of the modification of the combination of the air condition of Tanaka and the refrigerant distributor of Bae.

    PNG
    media_image1.png
    573
    958
    media_image1.png
    Greyscale

Annotated Fig. 3 of Bae


    PNG
    media_image2.png
    766
    654
    media_image2.png
    Greyscale

Annotated Fig. 1 of Tanaka

    PNG
    media_image3.png
    331
    794
    media_image3.png
    Greyscale

Annotated Fig. 2 of Cong
Regarding claim 2, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the re-heat heat exchanger is disposed downstream of the main heat exchanger in the supply flow path (annotated Fig. 2 of Cong below shows the coil heat exchanger 22 downstream of the first set of plate heat exchanger 1 in the supply flow path A, the same orientation is maintained when Tanaka and Bae are modified by Cong). Further, the recitation “wherein the re-heat heat exchanger is disposed downstream of the main heat exchanger in the supply flow path” is a result of the modification of the air conditioner of Tanaka as modified by Bae and Cong. Even further, one of ordinary skill in the art would have been motivated to make this modification fresh air can be heated by the heat exchanger coils to avoid frost risks, and enhance usability (Cong, paragraph 26).

    PNG
    media_image3.png
    331
    794
    media_image3.png
    Greyscale

Annotated Fig. 2 of Cong
Regarding claim 3, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above).
Tanaka as modified by Bae and Cong does not teach wherein the reheat exchanger has a smaller area than the main heat exchanger.
However, it has been held that claims directed to (the size of) a specific element were held
unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). Further, one of ordinary skill in the art would have been motivated to make the size of the re-heat heat exchanger smaller than the main heat exchanger to reduce the overall footprint of the case housing the ventilation device.
Regarding claim 5, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above) further comprising:
a first branch refrigerant pipe (see annotated Fig. 3 of Bae below, first branch refrigerant pipe D) connecting the high-pressure refrigerant pipe and the re-heat heat exchanger (see annotated Fig. 3 of Bae below, first branch refrigerant pipe D is shown connecting heat exchanger 102d to the high-pressure gas refrigerant header B which connects to high pressure gas pipe 62); and
a first convergence refrigerant pipe (see annotated Fig. 3 of Bae below, first convergence refrigerant pipe E) connecting the re-heat heat exchanger and the refrigerant distributor (see annotated Fig. 3 of Bae below, first convergence refrigerant pipe E is shown connecting heat exchanger 102d to the distributor 120). Further, the first branch refrigerant pipe and the first convergence refrigerant pipe are a result of the modification of the air conditioner of Tanaka with the refrigerant distributor of Bae and the re-heat heat exchanger of Cong. Even further, the annotated Fig. 3 of Bae shows it was known in the art before the effective filing date of the claimed invention to connect the first branch refrigerant pipe to a heat exchanger and a high-pressure gas refrigerant pipe and to connect the first convergence refrigerant pipe to a heat exchanger and a refrigerant distributor.  

    PNG
    media_image1.png
    573
    958
    media_image1.png
    Greyscale

Annotated Fig. 3 of Bae
Regarding claim 6, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 5 (see the combination of references used in the rejection of claim 5 above) wherein the first convergence refrigerant pipe is connected to the liquid refrigerant pipe (see annotated Fig. 3 of Bae below, first convergence pipe E is connected to liquid line 66) to supply the refrigerant discharged from the re-heat heat exchanger to the refrigerant distributor (Bae, pg. 3, paragraph 48, In the outdoor unit 1, the refrigerant is guided through a gas pipe 60 and a liquid line 66 between the outdoor unit 1 and the distributor 120.) Further, the first convergence refrigerant pipe being connected to the liquid refrigerant pipe is a result of the modification of the air conditioner of Tanaka with the refrigerant distributor of Bae. 

    PNG
    media_image1.png
    573
    958
    media_image1.png
    Greyscale

Annotated Fig. 3 of Bae
Regarding claim 7, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 6 (see the combination of references used in the rejection of claim 6 above) wherein the refrigerant distributor comprises a liquid refrigerant header (see annotated Fig. 3 of Bae below, liquid refrigerant header A) connecting the liquid refrigerant pipe and each of the main heat exchanger and the recovery heat exchanger disposed inside the case (see annotated Fig. 3 of Bae below, liquid refrigerant header A is shown in connection with all indoor heat exchangers of Bae, this orientation is the same when modified with the air conditioner of Tanaka, further the header would be disposed inside the case of Tanaka as modified through refrigerant distributor of Bae in the rejection of claim 1 above),
wherein the first convergence refrigerant pipe is connected to the liquid refrigerant pipe in a position adjacent to a liquid refrigerant header (see annotated Fig. 3 of Bae below, first convergence refrigerant pipe E is shown in connection with liquid line 66 at connection point F and is adjacent to liquid refrigerant header A) and between the liquid refrigerant header and the liquid pipe control valve (see annotated Fig. 3 of Bae below, as the liquid refrigerant flows converge on connection point F from liquid line 66 and first convergence branch E, the fluid flows between the liquid line service valve 67 and the liquid refrigerant header A). Further, the liquid refrigerant header and the connection of the first convergence refrigerant branch to the liquid refrigerant pipe is a result of the modification of the air conditioner of Tanaka with the refrigerant distributor of Bae. One of ordinary skill in the art would have been motivated to make this modification to distribute the refrigerant such that each of the plurality of indoor units perform the cooling or heating operation at the same time (Bae, pg. 2 paragraph 26).  

    PNG
    media_image1.png
    573
    958
    media_image1.png
    Greyscale

Annotated Fig. 3 of Bae
Regarding claim 8, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above) wherein the refrigerant distributor comprises:
a liquid refrigerant header (see annotated Fig. 3 of Bae below, liquid refrigerant header A) connecting the liquid pipe and each of the main heat exchanger and the recovery heat exchanger disposed inside the case (see annotated Fig. 3 of Bae below, liquid refrigerant header A is shown in connection with each of the indoor heat exchangers of Bae; Further, the heat exchangers of Tanaka and refrigerant distributor of Bae are housed inside the case of Tanaka as discussed in the rejection of claim 1);
a high-pressure refrigerant header (see annotated Fig. 3 of Bae below, high-pressure refrigerant header B) connecting the high-pressure refrigerant pipe and each of the main heat exchanger and the recovery heat exchanger disposed inside the case (see annotated Fig. 3 of Bae below, high-pressure refrigerant header B is shown in connection with each of the indoor heat exchangers of Bae; Further, the heat exchangers of Tanaka and refrigerant distributor of Bae are housed inside the case of Tanaka as discussed in the rejection of claim 1); and
a low-pressure refrigerant header (see annotated Fig. 3 of Bae below, low-pressure refrigerant header C) connecting the low-pressure refrigerant pipe and each of the main heat exchanger and the recovery heat exchanger disposed inside the case (see annotated Fig. 3 of Bae below, low-pressure refrigerant header C is shown in connection with each of the indoor heat exchangers of Bae; Further, the heat exchangers of Tanaka and refrigerant distributor of Bae are housed inside the case of Tanaka as discussed in the rejection of claim 1).
Further, the liquid, high-pressure, and low-pressure refrigerant headers are a result of the modification of the air conditioner of Tanaka with the refrigerant distributor of Bae. One of ordinary skill in the art would have been motivated to make this modification to distribute the refrigerant such that each of the plurality of indoor units perform the cooling or heating operation at the same time (Bae, pg. 2 paragraph 26). 

    PNG
    media_image1.png
    573
    958
    media_image1.png
    Greyscale

Annotated Fig. 3 of Bae
Regarding claim 10, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above) further comprising a preheat heat exchanger (Cong, Fig. 2, reheat condenser 5) disposed in the supply flow path (see annotated Fig. 2 of Cong below, reheat condenser 5 is shown disposed in the supply path A) and connected to the high-pressure refrigerant pipe, the preheat heat exchanger being configured to heat air flowing through the supply flow path. Although the reheat condenser 5 of Cong is not referred to as a “preheat heat exchanger” as in the claimed invention, paragraph 32 of Cong teaches the reheat condenser 5 heating the air in the supply flow path as required by the claim. Further, the air conditioner of Tanaka being modified with the refrigerant distributor of Bae would allow for the connection of the coil heat exchanger 2 of Cong with the high-pressure gas line 62 of Bae.

    PNG
    media_image3.png
    331
    794
    media_image3.png
    Greyscale

Annotated Fig. 2 of Cong
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as modified by Bae and Cong as applied to claim 1 above, and further in view of Blum, (US Patent No. 3,024,008), hereinafter Blum.
Regarding claim 4, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above).
Tanaka as modified by Bae and Cong do not disclose further comprising a controller configured to control the liquid pipe control valve to increase an amount of the refrigerant supplied to the re-heat heat exchanger during a dehumidifying operation performed to discharge dry air into the indoor space through the supply flow path.
However, Blum in the same field on endeavor teaches further comprising a controller (Fig. 1, temperature detector 122) configured to control the liquid pipe control valve to increase an amount of the refrigerant supplied to the re-heat heat exchanger during a dehumidifying operation performed to discharge dry air into the indoor space through the supply flow path (Col. 6, lines 43-46 and 49-51, on leaving the dehumidifying coil 15 the chilled water then flows through line 46 to valve 47. Should any or all of the valves 47 be closed under the influence of a thermostat 122…This insures full flow of the chilled water through dehumidifying coil 15 at all times to properly condition the primary air).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified the air conditioner of Tanaka as modified by Bae and Cong with the controller of Blum. One of ordinary skill in the art would have been motivated to make this modification to filter and dehumidify the air delivered to the various room units (Blum, col. 7, lines 33-36). 
Claim(s) 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as modified by Bae and Cong as applied to claims 1 and 10 above, and further in view of Carrier (US Patent No. 2,363,945), hereinafter Carrier.
Regarding claim 9, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 1 (see the combination of references used in the rejection of claim 1 above).
Tanaka as modified by Bae and Cong do not disclose further comprising a control valve configured to adjust an amount of refrigerant supplied from the high-pressure refrigerant pipe to the re-heat heat exchanger.
However, Carrier in the same field of endeavor teaches further comprising a control valve (Fig. 1, control valve 38) configured to adjust an amount of refrigerant supplied from the high-pressure refrigerant pipe to the re-heat heat exchanger (pg. 2, lines 5-8, reheating coil 30 receives a heating medium, such as steam, from supply main 36 through branch line 37 under the control of valve 38 controlled by thermostat 39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified the air conditioner of Tanaka as modified by Bae and Cong with the control valve of Carrier. One of ordinary skill in the art would have been motivated to make this modification to maintain air temperature and reduce humidity (Carrier, pg. 2, lines 10-14).
Regarding claim 11, Tanaka as modified by Bae and Cong disclose the air conditioner of claim 10 (see the combination of references used in the rejection of claim 10 above).
Tanaka as modified by Bae and Cong do not disclose further comprising an on/off valve configured for enabling or preventing the supply of the refrigerant from the high-pressure refrigerant pipe to the preheat heat exchanger.
However, Carrier in the same field of endeavor teaches further comprising an on/off valve (Fig. 1, control valve 41) configured for enabling or preventing the supply of the refrigerant from the high-pressure refrigerant pipe to the preheat heat exchanger (Pg. 2, lines 14-16, preferably the conditioner casing 25 contains also a preheating coil 40 adapted to receive steam from main 36 under the control of valve 41). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner of Tanaka as modified by Bae and Cong with the on/off valve of Carrier. One of ordinary skill in the art would have been motivated to make this modification to allow for optimal use in different seasons (Carrier, pg. 2, lines 17-20). 
Regarding claim 12, Tanaka, Bae, and Cong as modified by Carrier disclose the air conditioner of claim 11 (see the combination of references used in the rejection of claim 11 above), further comprising a controller (Carrier, Fig. 1, thermostat 42) configured to control the on/off valve to stop supply of the refrigerant to the preheat heat exchanger during a dehumidifying operation performed to discharge dry air to an indoor space through the supply flow path. Further, the claimed controller is a result of the modification of the air conditioner of Tanaka, Bae, and Cong as modified by the on/off valve of Carrier. Although Carrier does not explicitly teach using the thermostat 42 during a dehumidifying operation, Carrier does teach using control valve 38 in combination with thermostat 39 to reduce the relative humidity (Carrier, pg. 2, lines 10-14). Therefore, one of ordinary skill in the art would have been motivated to reprogram the controller of Carrier to function in a dehumidifying operation to further optimize dehumidification.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON MOORE/Examiner
Art Unit 4165                                                                                                                                                                                                        09/08/2022
/IMANI N HAYMAN/Supervisory Patent Examiner, Art Unit 4165